MERRILL, Justice.
This is an appeal from a decree sustaining the demurrer to the several aspects of the amended bill of complaint, except to that aspect seeking to quiet title.
Appellees have moved this Court to dismiss the appeal because (1) the transcript was not filed within sixty days after the appeal was taken, and (2) that no notice of appeal was given W. O. Reaves, one of the respondents.
Neither of these grounds is well taken. (1) The appeal was taken December 14, 1951; the first call of the Seventh Division was on January 14, 1952, less than sixty days. The transcript was filed in this Court March 24, 1952, long before the day of the ensuing call of that division, — May 26, 1952. This is held to be sufficient. McCoy v. Wynn, 215 Ala. 172, 110 So. 129, and cases cited in the first paragraph of the opinion. (2) The citation of appeal was served on C. H. Young, Jr., who had appeared as attorney for all the respondents including W. O. Reaves. Service cff citation on his attorney of record is sufficient. Evett v. Mitchell, 251 Ala. 22, 36 So.2d 98.
The motion to dismiss the appeal is overruled.